COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 TEXAS TECH UNIVERSITY and                                      No. 08-08-00179-CV
 TEXAS TECH UNIVERSITY HEALTH                    §
 SCIENCES CENTER,                                                    Appeal from
                                                 §
                        Appellant,                               120th District Court
                                                 §
 v.                                                           of El Paso County, Texas
                                                 §
 NYDIA D. GILBERT,                                                (TC # 2007-1011)
                                                 §
                        Appellee.


                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). The heading on Appellants’ motion is “Appellants’ Unopposed Motion

to Dismiss Appeal for Mootness.” However, the body of the motion requests dismissal pursuant to

Rule 42.1(a)(1), and as pointed out by Appellee, the motion itself does not request dismissal due to

mootness nor does it describe the events rendering the appeal moot. We therefore construe

Appellants’ motion as being a motion to dismiss pursuant to Rule 42.1(a)(1) but not on the ground

of mootness. With that understanding, we grant the motion and dismiss the appeal. Costs are taxed

against Appellant. See TEX .R.APP .P. 42.1(d).


September 24, 2008
                                                     ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating